MATTHEWS, PJ.,
Concurring:
The only requirement of the law is, that an injury be sustained in the course, and arising out, of the employment.
That inguinal hernia is a damaged or injured condition of the body as distinguished from a diseased condition may be taken as conceded.
That this hernia developed or occurred in the course of the employment is clearly alleged.
That the employee was required to lift and throw this sack of cement weighing 94 pounds upon the truck is also clearly alleged.
Thao exposure to risk of such an injury incident to such work was peculiar to the employment and different ánd greater than the risks to which members of the public not so employed would be exposed is also clear. That establishes the causal relation between the employment and the injury. Such' being the case, the petition alleges that the injury arose out of the employment with sufficient clarity to make it good against a. general demurrer.